                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                           CASE NO.:

WINDY LUCIUS,

       Plaintiff,

v.

PACIFIC SUNWEAR STORES LLC,

            Defendant.
__________________________________/

                         COMPLAINT FOR INJUNCTIVE RELIEF

       Windy Lucius, (“Plaintiff”) by and through her undersigned counsel, hereby files this

complaint and sues Defendant, PACIFIC SUNWEAR STORES LLC, a foreign limited liability

company doing business in Florida and alleges as follows:

                                        INTRODUCTION

       1.      Plaintiff Windy Lucius brings this action individually against PACIFIC

SUNWEAR STORES LLC, (“Defendant”), alleging violations of Title III of the Americans with

Disabilities Act, 42 U.S.C. § 12101 et seq., (hereinafter, “ADA”).

       2.      Plaintiff is blind. She uses the internet to help her navigate a world of goods,

products and services like the sighted. The internet, websites and mobile applications provide her

a window into the world that she would not otherwise have. She brings this action against

Defendant for offering and maintaining a mobile application (software that is intended to run on

mobile devises such as phones or tablet computers) that is not fully accessible and independently

usable by visually impaired consumers. The mobile application (“app”) at issue is available

through the Apple “app store” for download and installation on Apple devices. (hereinafter,
“app”). Defendant developed the app and made it available to millions of phone and tablet users

in the Apple app store.

       3.      Plaintiff is also an advocate of the rights of similarly situated disabled persons and

is a “tester” for the purpose of asserting her civil rights and monitoring, ensuring, and determining

whether places of public accommodation and/or their websites are in compliance with the ADA.

       4.      Defendant offers its app to the general public from which it sells a variety of

products ranging from clothes to home goods. Defendant’s apps allow mobile device users to shop

on a mobile platforms through a connection to Wi-Fi or cellular data so that users can make

purchases, locate stores, and explore product offerings on the go. As such, it has subjected itself

to the ADA because Defendant’s app is offered as a tool to promote, advertise and sell its products

from its brick and mortar stores, which are places of public accommodation. As a result, the app

must interact with Defendant’s stores and the public, and in doing so must comply with the ADA,

which means it must not discriminate against individuals with disabilities and may not deny full

and equal enjoyment of the goods and services afforded to the general public.

       5.      Blind and visually impaired consumers must use the assistive technology on the

iPhone to access app content. The app must be designed and programmed to work with the assistive

technology available on the iPhone. Defendant’s app, however, contains digital barriers which

limit the ability of blind and visually impaired consumers to access it, even with Apple’s assistive

technology.

       6.      Defendant’s app does not properly interact with Apple’s assistive technology in a

manner that will allow the blind and visually impaired to enjoy the app, nor does it provide other

means to accommodate the blind and visually impaired.

       7.      Plaintiff has downloaded and attempted to patronize Defendant’s app in the past




                                                 2
and intends to continue to make further attempts to patronize Defendant’s app. Like the seeing

community, she would like to be able to pre-shop Defendant’s merchandise and learn about sales

or discounts before going to Defendant’s brick and mortar location within a few miles of her

residence. However, unless Defendant is required to eliminate the access barriers at issue and

required to change its policies so that access barriers do not reoccur on Defendant’s app, Plaintiff

will continue to be denied full and equal access to the app as described and will be deterred from

fully using Defendant’s app or shopping at the physical locations for groceries.

        8.      Plaintiff continues to attempt to utilize the app and/or plans to continue to attempt

to utilize the app in the near future. In the alternative, Plaintiff intends to monitor the app in the

near future, as a tester, to ascertain whether it has been updated to interact properly with screen

reader software.

        9.      Plaintiff is continuously aware of the violations on Defendant’s app and is aware

that it would be a futile gesture to attempt to utilize the app as long as those violations exist unless

she is willing to suffer additional discrimination.

        10.     Plaintiff has suffered, and continues to suffer, frustration and humiliation as the

result of the discriminatory conditions present at Defendant’s app. By continuing to operate its app

with discriminatory conditions, Defendant contributes to Plaintiff’s sense of isolation and

segregation and deprives Plaintiff the full and equal enjoyment of the goods, services, facilities,

privileges and/or accommodations available to the general public and as guaranteed by the ADA

and case law interpreting the ADA. By encountering the discriminatory conditions at Defendant’s

app, and knowing that it would be a futile gesture to attempt to utilize the app unless she is willing

to endure additional discrimination, Plaintiff is deprived of the meaningful choice of freely visiting

and utilizing the same accommodations readily available to the general public and is deterred and




                                                   3
discouraged from doing so. By maintaining an app with violations, Defendant deprives Plaintiff

the equality of opportunity offered to the general public.

       11.     Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

of the Defendant’s discrimination until the Defendant is compelled to comply with the

requirements of the ADA.

       12.     Plaintiff has a realistic, credible, existing and continuing threat of discrimination

from the Defendant’s non-compliance with the ADA with respect to this app as described above.

Plaintiff has reasonable grounds to believe that she will continue to be subjected to discrimination

in violation of the ADA by the Defendant. Plaintiff desires to access the app to avail herself of the

benefits, advantages, goods and services therein, and/or to assure herself that this app is in

compliance with the ADA so that she and others similarly situated will have full and equal

enjoyment of the app without fear of discrimination.

       13.     The ADA expressly contemplates the type of injunctive relief that Plaintiff seeks in

this action. The ADA provides, in part:

               [i]n the case of violations of . . . this title, injunctive relief shall include an
               order to alter facilities to make such facilities readily accessible to and
               usable by individuals with disabilities . . . Where appropriate, injunctive
               relief shall also include requiring the . . . modification of a policy . . .

42 U.S.C. § 12188(a)(2).

       14.        Therefore, Plaintiff seeks a declaration that Defendant’s app violates federal law

as described and an injunction requiring Defendant to modify its app so that it is fully accessible

to, and independently usable by, blind or visually impaired individuals. Plaintiff further requests

that the Court retain jurisdiction of this matter for a period to be determined to ensure that

Defendant comes into compliance with the requirements of the ADA and to ensure that Defendant

has adopted and is following an institutional policy that will, in fact, cause Defendant’s app to



                                                   4
remain in compliance with the law.

                                  JURISDICTION AND VENUE

        15.     This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331 and 42

U.S.C. § 12188.

        16.     Plaintiff’s claims asserted herein arose in this judicial district and Defendant does

substantial business in this judicial district where it has multiple physical locations.

        17.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(1) and (2) in that

this is the judicial district in which Defendant resides, and in which a substantial part of the acts

and omissions giving rise to the claims occurred.

        18.     This Court has personal jurisdiction over PACIFIC SUNWEAR STORES LLC,

pursuant to, inter alia, Florida’s long arm statute F.S. § 48.193, in that Defendant: (a) operates,

conducts, engages in, and/or carries on a business or business ventures (s) in Florida and/or has an

office or agency in Florida; (b) has committed one or more tortious acts within Florida; (c) was

and/or is engaged in substantial and not isolated activity within Florida; and/or (d) has purposely

availed itself of Florida’s laws, services and/or benefits and therefore should reasonably anticipate

being hailed into one or more of the courts within the State of Florida.

                                              PARTIES

        19.     Plaintiff, Windy Lucius, is and, at all times relevant hereto, was a resident of the

State of Florida. Plaintiff is and, at all times relevant hereto, has been legally blind and is therefore

a member of a protected class under the ADA, 42 U.S.C. § 12102(2) and the regulations

implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

        20.     Defendant PACIFIC SUNWEAR STORES LLC, owns, operates and maintains

multiple stores called PAC SUN, within the Southern District of Florida, either through




                                                   5
franchisees, affiliates, partners or other entities. Defendant’s store sells clothes and other goods to

the public. Defendant also offers those items to the public through its app. Defendant’s store and

accompanying app work collectively and are public accommodations pursuant to 42 U.S.C. §

12181(7)(E).

                                               FACTS

       21.     Defendant owns, operates and controls an app from which it sells clothes, shoes,

accessories and other goods. They sell those same goods from their corresponding brick and mortar

stores. Defendant’s app also helps users locate stores, view pricing and specials, shop, and a variety

of other functions.

       22.     Defendant’s app is a nexus to a place of public accommodation pursuant to 42

U.S.C. § 12181(7)(E). Therefore, under the ADA, Defendant must ensure that individuals with

disabilities have access to full and equal enjoyment of the goods and services offered on its app.

       23.     Blind and visually impaired individuals may access apps by using accessibility

features in conjunction with screen reader software that converts text to audio. Screen reader

software provides the primary method by which a visually impaired person may independently use

the internet. Unless the app is designed to be accessed with screen reader software, visually

impaired individuals are unable to fully access app and the information, products, and services

available through the app.

       24.     The international app standards organization, W3C, has published WCAG 2.1 A

and WCAG 2.1 AA (Version 2.0 of the Web Content Accessibility Guidelines). WCAG 2.1 A and

WCAG 2.1 AA provide widely accepted guidelines for making apps accessible to individuals with

disabilities and compatible with screen reader software. These guidelines have been endorsed by

the United States Department of Justice and numerous U.S. District Courts.




                                                  6
       25.     Plaintiff is legally blind and uses VoiceOver screen reader software (hereinafter,

“Plaintiff’s software”) in order to access app content. Plaintiff’s software is the most popular screen

reader software utilized worldwide by visually impaired individuals for Apple tablets and phones.

       26.     Despite several attempts, Defendant’s app did not integrate with Plaintiff’s

software, nor was there any function within the app to permit access for visually impaired

individuals through other means. Her shopping attempts were rendered futile because the app was

inaccessible. Therefore, Plaintiff was denied the full use and enjoyment of the goods and services

available on Defendant’s app as a result of access barriers on the app. For example, when a user

clicks the menu button, a side menu is revealed but focus continues down the page as normal with

no announcement nor focus given to the side menu. The product image is announced only as

"product image, image." The state of the current selection is not available for screen-reader users.

It is not announced to the user which size is currently selected for a product.

       27.     Defendant’s app does not meet the WCAG 2.1 A level of accessibility. As to

WCAAG guideline 1.1.1 – Non-Text Content, text alternatives for non-text content must be

provided. Here, the product image is announced only as "product image, image." As to WCAG

guideline 2.4.3 – Focus Order, the app should provide focus in a logical order that preserves

meaning and operability. Here, when a user clicks the menu button, a side menu is revealed but

focus continues down the page as normal with no announcement nor focus given to the side menu.

As to WCAG guideline 4.1.2 – Name, Role, Value, all elements should be built for accessibility.

Here, the state of the current selection is not available for screen-reader users. It is not announced

to the user which size is currently selected for a product.

       28.     Defendant’s app does not meet the WCAG 2.1 AA level of accessibility. As to

WCAG guideline 1.3.5 – Identify Input Purpose, input fields should have an appropriate




                                                  7
autocomplete feature. Here, a full keyboard is provided for a user to enter their phone number

rather than a numeric-only keypad. As to WCAG guideline 1.4.5 – Images of Text, the app should

not use images of text because screen readers are unable to read those. Here, the image is

announced as "Our Best Holiday Graphics, up to 50% off," which is inconsistent with the visual

image which says it is buy one get one free. As to WCAG guideline 4.1.3 – Status Messages, if a

status message is presented and focus is not set to that message then the message must be

announced to screen reader users. Here, the bag icon in the navigation visibly changes when an

item is successfully added to the cart, but no announcement is made for VoiceOver users to be

made aware if their action was successful.

        29.    By failing to adequately design and program its app to accurately and sufficiently

integrate with VoiceOver, Defendant has discriminated against Plaintiff and others with visual

impairments on the basis of a disability by denying them full and equal enjoyment of the app, in

violation of 42 U.S.C. § 12182(a) and C.F.R. § 36.201.

        30.    As a result of Defendant’s discrimination, Plaintiff was unable to use Defendant’s

app and suffered an injury in fact including loss of dignity, mental anguish and other tangible

injuries.

        31.    The barriers on the app have caused a denial of Plaintiff’s full and equal access

multiple times in the past, and now deter Plaintiff from attempting to use Defendant’s app.

        32.    If Defendant’s app were accessible, Plaintiff could independently research, review

and purchase clothes and other goods from Defendant’s stores online, as well as utilize the other

functions on the app.

        33.    Plaintiff believes that although Defendant may have centralized policies regarding

the maintenance and operation of its app, Defendant has never had a plan or policy that is



                                                8
reasonable calculated to make its app fully accessible to, and independently usable by, people with

visual impairments.

       34.     Without injunctive relief, Plaintiff and other visually impaired individuals will

continue to be unable to independently use Defendant’s app in violation of their rights under the

ADA.

                                 SUBSTANTIVE VIOLATION

                        (Title III of the ADA, 42 U.S.C. § 12181 et seq.)

       35.     The allegations contained in the previous paragraphs are incorporated by reference.

       36.     Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides: “No

individual shall be discriminated against on the basis of a disability in the full and equal enjoyment

the goods, facilities, privileges, advantages or accommodations of any place of public

accommodation by any person who owns, leases (or leases to), or operates a place of public

accommodation.” 42 U.S.C. § 12182(a).

       37.     Defendant’s stores and accompanying app are public accommodations within the

definition of Title III of the ADA, 42 U.S.C. § 12181(7)(E).

       38.     Under Section 302(b)(2) of Title III of the ADA, it is unlawful discrimination to

deny individuals with disabilities the opportunity to participate in or benefit from the goods,

services, facilities, privileges, advantages or accommodations of an entity. 42 U.S.C. §

12182(b)(1)(A)(i).

       39.     Under Section 302(b)(2) of Title III of the ADA, it is unlawful discrimination to

deny individuals with disabilities the opportunity to participate in or benefit from the goods,

services, facilities, privileges, advantages or accommodations, which is equal to the opportunities

afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).



                                                  9
       40.     Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

includes, among other things:

               a failure to make reasonable modifications in policies, practices or
               procedures, when such modifications are necessary to afford such goods,
               services, facilities, privileges, advantages or accommodations to individuals
               with disabilities, unless the entity can demonstrate that making such
               modifications would fundamentally alter the nature of such goods, services,
               facilities, privileges, advantages or accommodations; and a failure to take
               such steps as may be necessary to ensure that no individual with a disability
               is excluded, denied services, segregated or otherwise treated differently
               than other individuals because of the absence of auxiliary aids and services,
               unless the entity can demonstrate that taking such steps would
               fundamentally alter the nature of good, service, facility, privilege,
               advantage or accommodation being offered or would result in an undue
               burden.

42 U.S.C. § 12182(b)(2)(A)(ii) (iii); see also 28 C.F.R. § 36.303(a).

       41.     Title III requires that “[a] public accommodation shall furnish appropriate auxiliary

aids and services where necessary to ensure effective communication with individuals with

disabilities.” 28 C.F.R. § 36.303(c)(1). The regulations set forth numerous examples of “auxiliary

aids and services,” including “…accessible electronic and information technology; or other

effective methods of making visually delivered materials available to individuals who are blind or

have low vision.” 28 C.F.R. § 36.303(b).

       42.     The acts alleged herein constitute violations of Title III of the ADA, and the

regulations promulgated thereunder. Plaintiff, who is legally blind and has a disability that

substantially limits the major life activity of seeing within the meaning of 42 U.S.C. §§

12102(1)(A) and (2)(A), has been denied full and equal access to Defendant’s app. Plaintiff has

not been afforded the goods, services, privileges and advantages that are provided to other patrons

who are not disabled, and/or has been provided goods, services, privileges and advantages that are

inferior to those provided to non-disabled persons. These violations are ongoing as Defendant has



                                                10
failed to make any prompt and equitable changes to its app and policies in order to remedy its

discriminatory conduct.

       43.     Pursuant to 42 U.S.C. 12188 and the remedies, procedures and rights set forth and

incorporated therein, Plaintiff, on behalf of herself and on behalf of others similarly situated

requests relief as set forth below.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of herself and others similarly situated prays for:

       a.      A Declaratory Judgment that at the commencement of this action Defendant was
               in violation of the specific requirements of Title III of the ADA described above,
               and the relevant implementing regulations of the ADA, in that Defendant took no
               action that was reasonably calculated to ensure that its app is fully accessible to,
               and independently usable by, blind individuals;

       b.      A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR § 36.504
               (a) which directs Defendant to take all steps necessary to brings its app into full
               compliance with the requirements set forth in the ADA, and its implementing
               regulations, so that its app is fully accessible to, and independently usable by, blind
               individuals, and which further directs that the Court shall retain jurisdiction for a
               period to be determined to ensure that Defendant has adopted and is following an
               institutional policy that will in fact cause Defendant to remain fully in compliance
               with the law;

       c.      Payment of costs of suit;

       d.      Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR
               § 36.505; and,

       e.      The provision of whatever other relief the Court deems just, equitable and
               appropriate.




                                                 11
Dated: February 26, 2020


                           Respectfully submitted,

                           /s/ J. Courtney Cunningham
                           J. Courtney Cunningham, Esq.
                           J. COURTNEY CUNNINGHAM, PLLC
                           FBN: 628166
                           8950 SW 74TH Court, Suite 2201
                           Miami, FL 33156
                           T: 305-351-2014
                           cc@cunninghampllc.com




                             12
